             Case 5:21-cv-00319 Document 1 Filed 04/01/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

DANIEL AREVALO,                              §
                                             §
                                             §
V.                                           §            CIVIL NO. 5:21-CV-319
                                             §
CHRISTOPHER B. DAVIS and                     §
HMD, LLC                                     §


                           PLAINTIFF’S COMPLAINT AT LAW



TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now, DANIEL AREVALO, Plaintiff herein, complaining of, Defendants

        CHRISTOPHER B. DAVIS and HMD, LLC, herein, and for cause of action would

        respectfully show unto the Court as follows:

                                              I.
                                           PARTIES

     1. Plaintiff DANIEL AREVALO, is an individual residing at 425 San Saba, Falfurrias, Texas

        78135 in Brooks County, Texas.

     2. Defendant, CHRISTOPHER B. DAVIS, is an individual residing at 1773 Finwood Trail

        SE, Brookhaven, MS 39601, and may be served with process by serving his attorney, Gary

        Green, LEWIS & BRISBOIS, 24 Greenway Plaza, Suite 1400, Houston, TX 77046.

        ISSUANCE and SERVICE of citation over this Defendant IS NOT requested at this time.


     3. Defendant, HMD, LLC, is a Limited Liability Company with its principal place of

        business located at 1350 Michigan Street, Gary, IN 46402. It may be served with process

                                           Page 1 of 10
             Case 5:21-cv-00319 Document 1 Filed 04/01/21 Page 2 of 10




       by serving its attorney, Gary Green, LEWIS & BRISBOIS, 24 Greenway Plaza, Suite

       1400, Houston, TX 77046. ISSUANCE and SERVICE of citation over this Defendant IS

       NOT requested at this time.

                                            II.
                                  JURISDICTION and VENUE

   4. This Court has jurisdiction over the case pursuant to diversity jurisdiction prescribed by 28

       U.S.C. § 1332, because the matter in controversy exceeds the sum of the value of

       $75,000.00, exclusive of fees and costs and this is a suit between citizens of different states.

   5. Venue as to this Complaint is proper in the Western District of Texas San Antonio division

       under U.S.C. §1391(b)(2), because a substantial part of the events or omissions given rise

       to this claim occurred in this district.

                                                    III
                                                  FACTS

       6.      Plaintiff brings this lawsuit to recover damages arising out of an

automobile/commercial motor vehicle collision which occurred on or about May 29, 2019. On this

date, the Plaintiff was operating his vehicle in a lawful manner when he was struck by a

commercial motor vehicle driven by Defendant, CHRISTOPHER B. DAVIS, while Defendant,

CHRISTOPHER B. DAVIS, was operating the commercial motor vehicle in the course and scope

of his employment with Defendant, HMD, LLC. Specifically, Defendant, CHRISTOPHER B.

DAVIS, struck the Plaintiff’s car in the left rear as the Defendant attempted to go straight in a left-

turn only lane, causing the collision and Plaintiff’s injuries and damages.

   7. At all times relevant to this suit CHRISTOPHER B. DAVIS was working in the course

       and scope of his employment with Defendant, HMD, LLC. Accordingly, Plaintiff alleges

       that Defendant, HMD, LLC, is vicariously liable for all acts and/or omissions of
                                              Page 2 of 10
        Case 5:21-cv-00319 Document 1 Filed 04/01/21 Page 3 of 10




   Defendant, CHRISTOPHER B. DAVIS.

                                          IV.
                                        DAMAGES

8. As a direct and proximate result of the collision and the negligent conduct of Defendants,

   Plaintiff suffered severe and permanent bodily injuries to his body generally. The injuries

   have had a serious effect on the Plaintiff’s health and well-being. These specific injuries

   and their ill effects have, in turn, caused his physical and mental condition to deteriorate

   generally and the specific injuries and ill effects have and will, in reasonable probability,

   cause him to suffer consequences and ill effects of this deterioration throughout his body

   in the future, if not for the balance of his natural life. Plaintiff has also suffered great

   physical and mental pain, suffering and anguish and, in reasonable probability, will

   continue to suffer in this manner in the future, if not for the balance of his natural life.

9. Additionally, as a direct and proximate result of the occurrence made the basis of this

   lawsuit, Plaintiff was caused to incur the following damages:

       a) Reasonable medical care and expenses in the past. Plaintiff incurred these expenses
          for the necessary care and treatment of the injuries resulting from the accident
          complained of herein and such charges are reasonable and were usual and
          customary charges for such services in the locality where they were incurred;

       b) Reasonable and necessary medical care and expenses, which will, in all reasonable
          probability, be incurred in the future;

       c) Physical pain and suffering in the past;

       d) Physical pain and suffering, which will, in all reasonable probability, be suffered in
          the future;

       e) Physical impairment in the past;

       f) Physical impairment, which will, in all reasonable probability, be suffered in the
          future;

       g) Lost wages in the past;
                                         Page 3 of 10
          Case 5:21-cv-00319 Document 1 Filed 04/01/21 Page 4 of 10




         h) Loss of earning capacity, which will, in all reasonable probability be incurred in the
            future;

         i) Mental anguish in the past;

         j)   Mental anguish which will, in all reasonable probability be suffered in the future;


         k) Fear of future disease or condition;

         l) Disfigurement;

         m) Cost of medical monitoring and prevention in the future;

         n) Loss of household services.

10. Each of the aforesaid acts and omissions, taken singularly or in combination, constitutes

     negligence and/or negligence per se and was a proximate cause of injuries and damages to

     the Plaintiff. Plaintiff has suffered damages in an amount within the jurisdictional limits of

     this Court.

11. Plaintiff is entitled to recover all pre-judgment and post*judgment interest as allowed by

     law, along with their costs of court.

                                        V.
                                EXEMPLARY DAMAGES

12. Plaintiff hereby incorporate each of the foregoing paragraphs herein as if set forth in full

     in this section.

         a) The above-referenced acts and/or omissions by Defendants constitute gross

              negligence as that term is defined in Section 41.001(11) Texas Civil Practice and

              Remedies Code. Defendants were heedless and reckless, constituting an extreme

              degree of risk, considering the probability and magnitude of the potential harm to

              others, and Defendants were aware of the risk but nevertheless proceeded with

                                             Page 4 of 10
          Case 5:21-cv-00319 Document 1 Filed 04/01/21 Page 5 of 10




             conscious indifference to the rights, safety, and welfare of others, including

             Plaintiff. The above acts and/or omissions were singularly and cumulatively the

             proximate cause of the occurrence in question and the resulting injuries and

             damages sustained by Plaintiff.

         b) Defendants' acts or omissions described above, when viewed from the standpoint

             of Defendants at the time of the act or omission, involved an extreme degree of risk,

             considering the probability of harm to Plaintiff and others. Defendants had actual,

             subjective awareness of the risk involved of the above-described acts or omissions,

             but nevertheless proceeded with conscious indifference to the rights, safety, or

             welfare of Plaintiff and others. Therefore, for such malice on behalf of Defendants,

             Plaintiff sues for exemplary damages in an amount to be determined at trial.

                                        VI.
                               CONDITIONS PRECEDENT

13. All conditions precedent to recovery of said damages by all of said Plaintiff has been

     satisfied.

                             VII.
     NEGLIGENCE, NEGLEGENCE PER SE AND GROSS NEGLIGENCE OF
                DEFENDANT, CHRISTOPHER B. DAVIS

14. Plaintiff would show that on the subject occasion, Defendant, CHRISTOPHER B.

     DAVIS, was guilty of the following acts and omissions, which constitute negligence and

     were a proximate cause of injuries and damages to the Plaintiff:

            a. Failing to maintain a proper lookout, which constitutes common law negligence
               and negligence per se, as it is in violation of Texas Transportation Code
               '545.417(a);

            b. In operating the vehicle in willful and wanton disregard for the safety of persons
               and property, including the Plaintiff herein, which constitutes common law
                                          Page 5 of 10
Case 5:21-cv-00319 Document 1 Filed 04/01/21 Page 6 of 10




      negligence and negligence per se, as it is in violation of Texas Transportation
      Code '545.401(a);

 c.   In failing to timely and/or properly apply the brakes so as to avoid running into
      Plaintiff’s vehicle;

 d. In failing to turn the vehicle to the left so as to avoid hitting Plaintiff’s vehicle;

 e. In failing to maintain control of the vehicle prior to the subject collision, which
    constitutes common law negligence and negligence per se as it is in violation of
    Texas Transportation Code '545.060(a);

 f. In failing to maintain an assured safe distance between his vehicle and Plaintiff’s
    vehicle, which constitutes negligence and negligence per se, as it is in violation
    of Texas Transportation Code '545.062(a);

 g. In driving and operating said vehicle at a speed in excess of the posted speed
    limit, and is therefore prima facie evidence that the speed was not reasonable
    and prudent, as described by Texas Transportation Code '545.352(a);


 h. In operating the vehicle in a careless and unsafe manner;


 i. Failing to take proper evasive action;


 j. Defendant driver failed to use the reasonable care that an ordinary driver would
    use in attempting to avoid a dangerous situation on the roadway;


 k. Defendant driver failed to use the reasonable care that a professional driver of
    commercial vehicles would use when he failed to maintain proper attention
    while operating the truck on a highway;


 l. Defendant driver failed to use the reasonable care that a professional driver
    would use when he failed to take proper evasive action to avoid colliding with
    the Plaintiff’s vehicle;


 m. Defendant driver failed to use the reasonable care that a professional driver of
    commercial vehicles would use when he operated the truck in contravention of
    safe industry practices and in a manner which he knew or should have known
    created an extreme risk of serious injury or death;

                                Page 6 of 10
          Case 5:21-cv-00319 Document 1 Filed 04/01/21 Page 7 of 10




15. Defendant, CHRISTOPHER B. DAVIS, operated the truck in an unsafe manner, and the

     truck presented an unreasonable risk of serious injury or death. Defendant, HMD, LLC’S

     driver’s negligent acts and/or omissions were the direct and proximate cause of the

     collision as were the various negligent actions and/or omissions of Defendant, HMD, LLC,

     as described below.

16. Each of these acts and/or omissions, whether taken singularly or in any combination

     constitutes negligence, negligence per se, gross negligence and malice which proximately

     caused the collision and injuries and other losses to the Plaintiff, all of which Plaintiff

     suffered and will continue to suffer in the future, if not for the remainder of her natural life.

     Plaintiff has suffered damages in an amount within the jurisdictional limits of this Court.

17. Plaintiff hereby alleges that the negligence of Defendant, CHRISTOPHER B. DAVIS,

     was more than momentary thoughtlessness or inadvertence. Rather, the Defendant,

     CHRISTOPHER B. DAVIS’s conduct involved an extreme degree of risk, considering

     the probability and magnitude of the potential harm to Plaintiff.                    Defendant,

     CHRISTOPHER B. DAVIS, had actual, subjective awareness of the risk involved but,

     nevertheless, proceeded in conscious indifference to the rights, safety, or welfare of

     Plaintiff. These acts constitute gross negligence and/or malice, which proximately caused

     the collision and injuries and other losses as specifically set forth herein, all of which

     Plaintiff suffered and which the Plaintiff will continue to suffer in the future, if not for the

     remainder of his natural life.

                                VIII.
           NEGLIGENCE AND GROSS NEGLIGENCE OF DEFENDANT,
                             HMD, LLC
                                           Page 7 of 10
         Case 5:21-cv-00319 Document 1 Filed 04/01/21 Page 8 of 10




18. At the time of the occurrence of the act in question and immediately prior thereto,

     Defendant, CHRISTOPHER B. DAVIS, was driving a truck owned by Defendant HMD,

     LLC.

        a) At the time of the occurrence of the act in question and immediately prior thereto,

            Defendant CHRISTOPHER B. DAVIS was engaged in the furtherance of

            Defendant, HMD, LLC’s business and/or was in the course and scope of his

            employment with it.

        b) Plaintiff invokes the doctrine of respondeat superior against Defendant HMD,

            LLC.

        c) Defendant is liable under the doctrine of respondeat superior in that Defendant,

            CHRISTOPHER B. DAVIS was operating a vehicle in the course and scope of

            his employment with Defendant HMD, LLC, and/or under the authority of HMD,

            LLC.

        d) Defendant HMD, LLC is also negligent in one or more of the following respects:

              i.   Negligent hiring of its driver;

             ii.   Negligent training;

            iii.   Negligent supervision;

             iv.   Negligent retention;

             v.    Defendant HMD, LLC failed to properly maintain the vehicle involved in

                   the incident;

             vi.   Defendant HMD, LLC failed to adequately inspect the vehicle to prevent

                   collisions by its employees;

                                          Page 8 of 10
 Case 5:21-cv-00319 Document 1 Filed 04/01/21 Page 9 of 10




    vii.   Defendant HMD, LLC failed to implement adequate safety programs for

           the prevention of collisions by its employees in violation of motor carrier

           fleet industry standards; and

   viii.   Defendant failed to have an adequate safety program in place to ensure that

           an effective ongoing monitoring and training of its drivers occurred.


e) As described herein, Defendant HMD, LLC, was negligent on the occasion in

   question and such negligence was the proximate cause of Plaintiff’s injuries and

   damages.

f) Each of these acts and/or omissions whether taken singularly or in any combination

   constitute negligence, negligence per se, gross negligence and malice, which

   proximately caused the collision and injuries and other losses to Plaintiff, all of

   which Plaintiff suffered.

g) Plaintiff hereby alleges that the negligence of Defendant, HMD, LLC, was more

   than momentary thoughtlessness or inadvertence. Rather, the Defendant HMD,

   LLC’s conduct involved an extreme degree of risk, considering the probability and

   magnitude of the potential harm to Plaintiff. Defendant HMD, LLC had actual,

   subjective awareness of the risk involved but, nevertheless, proceeded in conscious

   indifference to the rights, safety, or welfare of Plaintiff. These acts constitute gross

   negligence and/or malice, which proximately caused the collision and injuries and

   other losses as specifically set forth herein, all of which the Plaintiff suffered and

   which Plaintiff will continue to suffer in the future, if not for the remainder of his

   natural life.

                                 Page 9 of 10
            Case 5:21-cv-00319 Document 1 Filed 04/01/21 Page 10 of 10




                                             IX
                                        JURY DEMAND

       19. Plaintiff requests a jury in this cause and have tendered payment.


                                            PRAYER

       WHEREFORE, ALL PREMISES CONSIDERED, Plaintiff prays for judgment against the

Defendants for compensatory damages for medical and therapeutic expenses incurred; for recovery

of property damages; for her pain and suffering; for punitive damages; for such expenses incurred

and reasonably certain to be incurred in the future; for prejudgment interest as may be proper; and,

for such other and further relief as the Court may deem proper.

                                      Respectfully submitted,

                                      DAVIS LAW FIRM
                                      10500 Heritage Blvd. #102
                                      San Antonio, Texas 78216
                                      Telephone: (210) 444-4444
                                      Fax: (210) 785-0806


                                      By: __/s/ Robert O. Fischel_________________
                                             ROBERT O. FISCHEL, OF COUNSEL
                                             State Bar No. 07040200
                                             ATTORNEYS FOR PLAINTIFF
                                             e-mail: robertf@davislaw.com




                                            Page 10 of 10
